Citation Nr: 1643241	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  08-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which granted service connection for left and right knee degenerative joint disease and assigned each condition a 0 percent rating effective June 17, 2003.

The Veteran testified at a Travel Board hearing in April 2010 before a Veterans Law Judge (VLJ) who has since left the Board.  The Veteran did not respond to a January 2012 letter asking if he wished to testify at another hearing.  The claims were remanded for additional development in August 2010.  In a July 2011 rating decision, the RO granted higher 10 percent ratings for each knee effective from June 17, 2003.  The Board again remanded the claims for development in November 2013, and ultimately denied ratings higher than 10 percent in a January 2016 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the claims back to the Board in August 2016 for action consistent with the terms of the JMPR.



FINDINGS OF FACT

1.  Throughout the initial rating period, degenerative joint disease of the right knee has been productive no less than 100 degrees of flexion and 5 degrees of extension.

2.  Throughout the initial rating period, degenerative joint disease of the left knee has been productive of no less than 120 degrees of flexion and 5 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2015).

2.  The criteria for an initial a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent rating for each knee under Diagnostic Code (DC) 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2015).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings under DCs 5260 and 5261 for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Separate evaluations under DC 5257 may also be warranted for lateral instability or recurrent subluxation of the knees.  See VAOPGCPREC 23-97.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.

Under DC 5258, a single 20 percent rating is assigned for dislocated semilunar cartilage manifested by "locking," pain and effusion into the joint.  Under DC 5259, a single 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

The Board's analysis below will focus specifically on what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  The Board will also focus on those areas identified as being deficient by the JMPR.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) (a joint motion for remand identifies clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

Based on the evidence, the Board first finds that the criteria for either higher or separate ratings based on limitation of motion have not been met during the appeal period.  At its absolute worst, range of motion of the right knee has been limited to 100 degrees of flexion (April 2004 VA treatment records) and to 5 degrees of extension (September 2003 private records and December 2013 private records), while the left knee has been limited to 120 degrees of flexion (May 2011 VA examination) and 5 degrees of extension (September 2003 private records).  Even when considering additional functional limitation on flare-up or due to factors such as pain, weakness, excess fatigability, and incoordination, limitation of motion simply has not reached the level required for either higher or separate ratings, specifically 45 degrees of flexion or 10 degrees of extension.

Similarly, separate ratings under DC 5257 are not appropriate in this case.  At no time during the period on appeal have symptoms of lateral instability or recurrent subluxation reached the level of a compensable evaluation in either knee in spite of transient symptoms, such as occasional locking or giving way, as there have been no clinical identifications of such symptoms on multiple examinations and evaluations.

Pursuant to the terms of the JMPR, the Board has also considered whether separate or higher ratings are warranted under DCs 5258 or 5259.  However, the Board is not permitted to assign separate evaluations under DCs 5257, 5260, or 5261, in addition to a 20 percent rating under DC 5258.  See M21-1, Part III, Subpart iv, Chap. 4, Sec. A, Para. 7.g, h. (August 7, 2015).  In addition, the Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  Both codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  

As to the remaining symptom considered under DC 5258, effusion, a small fluid collection in the right knee was noted during a May 2003 MRI.  However, there are no other significant findings for effusion noted during the appeal period, and no effusion was present during VA examinations in March 2007 or May 2011.  In sum, the evidence does not reflect that the Veteran has experienced "frequent" episodes of effusion, in addition to pain and locking, as contemplated by the higher 20 percent rating under DC 5258.

The Board has also considered whether one or more "extraschedular" ratings are warranted for the service-connected knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111   (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

In April 2015, the VA Director of Compensation Services reviewed the claims file and determined that "[t]he evidentiary record, when considering the totality of evidence, does not support the idea that the medical evidence regarding the . . . knees is so exceptional or unusual to render application of regular rating schedular standards impractical."  The Board is not bound by the Director's finding, but nonetheless agrees with his conclusion.  Specifically, the schedular rating criteria used to rate degenerative joint disease of the knees above, reasonably describe and assess the Veteran's particular disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, to include functional limitations due to pain and fatigability.  The Veteran has asserted that he is especially limited in his ability to walk and kneel, however as these are functions dependent on motion of the knee, the schedular rating criteria expressly contemplate these limitations. 

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and the Board finds that extra-schedular evaluation is not warranted.

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has not otherwise alleged any notice error, and none was identified in the JMPR.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the JMPR referenced a September 2009 MRI of both knees cited by the Board in its January 2016 decision.  The parties indicated that they could not locate this record.  On further review, it appears that the Board incorrectly cited to what was, in fact, a September 2003 MRI.  The Board regrets this error, but there is no indication that a September 2009 MRI is otherwise missing from the claims file.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral cold injury residuals.  VA's duty to assist with respect to obtaining relevant records and an examination has been met, and no deficiency with respect to this duty was identified in the JMPR.


ORDER

An initial rating higher than 10 percent for degenerative joint disease of the left knee is denied.

An initial rating higher than 10 percent for degenerative joint disease of the right knee is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


